Title: To John Adams from John Quincy Adams, 19 April 1813
From: Adams, John Quincy
To: Adams, John



N: 23
Dear Sir.
St: Petersburg 19. April 1813.

I intended in my last Letter to have mentioned to you the Circumstances which procured me somewhat unexpectedly the pleasure of an acquaintance with Sir Francis d’Ivernois, when the more singular incident which introduced me to that of Madame de Stael crossed my purpose, and engrossed the latter to itself—I now return to Sir Francis.
Lord Cathcart, on his arrival here, sent me the usual Card of Notice from Ambassadors to Ministers of the Second order, informing me that he had presented to the Emperor his credentials as Ambassador Extraordinary from His Britannic Majesty—This was a Politesse, which I had not expected, and which I made no hesitation to return, by paying him a formal visit of etiquette, in person—I had already met him as I told you before at Madam de Stael’s. He received me with all proper courtesy, and expressed his hopes, that our War would be stop’d at the threshold—Hopes in which I warmly and sincerely concurred, but which by the Will of Heaven have been disappointed—He professed a great regard for America, and alluded to his particular and personal motives for attachment to that Country, of which I understand his Lady is a Native—He returned my visit, but it happened to be at a moment when my child was at the last extremity, and I could not receive him—Since then, and untill he left the City to join the Emperor Alexander at his Head Quarters, I did not repeat my visit, and only occasionally saw him in other places when we talked on such topics, as Swift says he and Harley were used to discuss on the road to Windsor.
Sir Francis d’Ivernois was not formally connected with the Embassy—He was engaged upon a Mission of his own, and I presume was collecting materials for a new pamphlet against Napoleon.—On his first arrival he sent me his Card, and I sent him mine—Sometime afterwards I heard he had expressed a desire to make my acquaintance having as he said had the pleasure of your’s when you were in England.—A common friend invited me to dine with him, for the particular purpose of bringing us to meet; but Sir Francis was seized with a fever which confined him to his apartments, on the day of the dinner, and I thus missed the opportunity.
Some Months afterwards on occasion of a Te Deum at Court, I met him there, and he was introduced to me—He immediately mentioned to me his antient acquaintance with you, and added that he had at a later period been in Correspondence with you.—One thing which appeared to have left an impression upon his mind more lasting than from so slight an incident might have been expected was that in your Defence of the American Constitutions, you had styled him Doctor d’Ivernois:—He told me that he believed Doctor Price had been the occasion of the mistake—That he remembered having once dined with you at his house, and that Doctor Price had several times at table spoken to him as Doctor d’Ivernois; a title to which he had no pretension. Sir Francis having since that time received the honour of knighthood from his Britannic Majesty, appears not to consider the Doctorate as a title of honour—Shenstone’s Schoolmistress challenged and held-right-dear the additions of “Goody, good woman, gossip, ne aunt and dame”—But that was because
“no flattery did corrupt her truth,
Ne Pompous title did debauch her ear”—
Sir Francis told me that he was on the point of departure—That he was going to make a tour through Silesia, and if the Russian armies should open the passage for him, into Switzerland—He said he had heard of some Letters of mine concerning Silesia, and asked me, if I knew where he could procure them—I had picked up here one copy of the French Translation of them, which I sent to Sir Francis, requesting his acceptance of it, observing in the Note, that though a Republican, I was happy to have a sort of hereditary title to his Friendship—He paid me a visit a day or two afterwards, and in return for my present gave me two publications of his own—One called Les trois offrandes a Bonaparte, and the other Napoleon Administrateur et Financier—But he seemed to have taken my calling myself a Republican, something as he had felt your styling him a Doctor—He said with a good-humoured smile, that by the expression though a Republican, as applied to myself, there was a lurking Epigram upon him as being no longer a Republican—I assured him that there was nothing epigrammatic at-all in my intention—there was nothing but an Antithesis between my own Republicanism and my hereditary claim to his good Graces—He replied that as a Genevan, he had been a Republican also, and if Geneva still existed as a Republic he should be so still—But as an Englishman, which he must now consider himself he was not a Republican nor could with propriety be so; to which I very readily assented—We had then a long and not unanimated Conversation upon Politics—Upon the State of Affairs between U.S. and G.B. in which I immediately perceived, what indeed I had  no reason to doubt of before—that we agreed only in one point—in most profoundly lamenting the War—With regard to its Causes we totally differed upon the facts, and with regard to its Consequences, upon the speculations—He thought the War would be short, and that we should come to the British terms—He thought we should have done more wisely to join in the War against France, and taken care to be in at the Death of Napoleon—Longe alia mihi est mens—I had no Passion for Napoleon hunting, and told him as I had told Madame de Stael, that I thought he had hunters enough at his heels already—I had no Ambition to see him receive the coup de pied de l’Ane, from America.
Sir Francis was very strenuous in the persuasion that the present British Ministry were reluctant at this War with America—He had heard of the assertion made by Sir Robert Wilson at a Gentleman’s table in this City, which I have mentioned to you in former letters—Sir Francis told me that he did not believe that Mr Perceval had ever said any thing like it to Sir Robert Wilson—That Sir Robert was by no means one of Mr Perceval’s intimate friends as he himself had been—That he knew Mr Perceval’s sentiments as he knew his own—That Mr Perceval had not been three minutes from him when he fell into the hands of Bellingham—That Mr Perceval would have adhered to the Orders in Council, though at the cost of a War with America—But he neither desired, intended nor expected that War, and would very sincerely have lamented it—I mention this Circumstance in Candour, because it goes at least some way to invalidate the testimony of Sir Robert Wilson which was as reported to me, expressed in very strong terms—Mr Whitbread however very directly charged Mr Perceval in open Parliament with the intention, of going to War with America, and there, Mr Perceval did not disclaim it—I mentioned this to Sir Francis, but he thought an imputation from the Opposition was no proof of a Minister’s intention, though he might see fit to leave it uncontradicted.—Sir Francis left the City, before I had an opportunity of returning his visit—There is every prospect that he will have the means of pursuing his journey into Switzerland without molestation.
Madame de Stael is at Stockholm, and has become an important political personal there—in high favour with the Crown Prince, whose Chivaleresque Virtues she has been celebrating in a pamphlet against the Continental system, and the Doctrine that free ships make free goods—She expatiates on the advantage which the acquisition of Norway would be to Sweden, because she says “ce n’est pas le tout, de s’aggrandir; il vaut mieux savoir s’arrondir”—an axiom well suited to the conception of a Lady-politician.
I am, Dear Sir, ever faithfully your’s
A.